DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-14 and 17 is/are rejected under 35 U.S.C. 
102(a)(1) as being anticipated by Xu (US 2019/0232470 A1).
Xu (‘470) discloses an electrically isolated coupler comprising: a driven body 3 made of first metallic material and having a driven end configured to interface with a fastening component, the driven body comprising a first interface portion; a drive body 1 made of a second metallic material and having a drive end configured to interface with a driving tool, the drive body comprising a second interface portion (the torque input component 1 and the torque output component 3 may be manufactured by directly processing a metal material such as steel – para. [0137]); an insulating member 2 disposed between the drive body and the driven body to electrically isolate the drive body and the driven body from each other (the intermediate body component 2 may be manufactured by processing an insulating material by using a cutting machine tool, or manufactured by using a process such as injection molding, burning, or casting – para. [0138]), and a sleeve 9 (Fig. 10) disposed around radial edges of the drive body, the driven body and the insulating member, wherein the sleeve is rotatable relative to the insulating member (Xu (‘470) further provides an accessory. The accessory may be used by together with the axis core to jointly form a transmission shaft assembly having a torque input end and a torque output end electrically insulated (as shown in FIG. 11 to FIG. 13) – para. [0142]; The accessory includes at least: a barrel-shaped housing 8 with two ends open and an insulating sleeve 9 with two ends open – para [0143]; During use, because bolts and nuts need to be screwed down by using the apparatus, the axis core needs to be rotatable. Therefore, the input end bearing and the output end bearing are configured, so that the axis core can rotate in the sleeve and the housing – para. [0159]); wherein the first interface portion includes at least one axially extending portion 303 that extends toward the drive body 1, and the second interface portion includes at least one axially extending portion 102 that extends toward the driven body; wherein the insulating member 2 is disposed between the respective at least one axially extending portions of the first and second interface portions; wherein the insulating member comprises one or more axially extending portions 201,202 that separate the axially extending portions of the driven body from the axially extending portions of the drive body; wherein a driven mating structure 301 is disposed at the driven end to interface with a socket, bit holder or other fastener driving device; wherein the drive body defines a pattern and the insulating member is molded to fit the pattern between the drive body and corresponding axially extending portions of the driven body (see Figs. 1-4, 7 and 8; and, e.g., para. [0140]); wherein the driven body comprises a hexagonal socket of a predetermined size (As shown in FIG. 2, in this embodiment, a difference from the embodiment shown in FIG. 1 is that: the torque output interface is a concave mortise whose cross-section is a regular hexagon – para. [0129]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,027,400. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the salient features of the pending claims, i.e., an insulating member between the drive body and the driven body; and …a sleeve…wherein the sleeve is rotatable…, are disclosed as a whole or in part in the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber (7,082,864) discloses a tool with a protective sheath (sleeve).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/